Citation Nr: 1814980	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-11 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin component of residuals of a cold weather injury of the right foot.  

2.  Entitlement to service connection for a skin component of residuals of a cold weather injury of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1958 to May 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for residuals of a cold weather injury of the right foot (listed as frostbite of the right foot, claimed as trench foot) and for residuals of a cold weather injury of the left foot (listed as frostbite of the left foot, claimed as trench foot).  

Additionally, the Board notes that the Veteran's claims for residuals of a cold weather injury of the right foot and for residuals of a cold weather injury of the left foot were recharacterized more broadly to also encompass service connection for a skin component of residuals of a cold weather injury of the right foot and service connection for a skin component of residuals of a cold weather injury of the left foot.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In February 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In an April 2017 decision, the Board granted service connection for residuals of a cold weather injury of the right foot and for residuals of a cold weather injury of the left foot.  The Board remanded the issues of entitlement to service connection for a skin component of residuals of a cold weather injury of the right foot and entitlement to service connection for residuals of a cold weather injury of the left foot, for further development.  

A June 2017 RO decision implemented the April 2017 Board decision, and granted service connection and a 20 percent rating for residuals of a cold weather injury of the right foot, effective March 23, 2011, and granted service connection and a 20 percent rating for residuals of a cold weather injury of the left foot, effective March 23, 2011.  

In October 2017, the Board requested a VHA opinion, as to the issues of entitlement to service connection for a skin component of residuals of a cold weather injury of the right foot and entitlement to service connection for a skin component of residuals of a cold weather injury of the left foot, and the VHA opinion was obtained in December 2017.  In January 2018, the Veteran and his representative were provided with a copy of the January 2017 VHA opinion.  In January 2018, the Veteran submitted additional argument and evidence in support of his appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's skin disorder of the right foot, diagnosed as eczema, is caused by his service-connected residuals of a cold weather injury of the right foot.  

2.  The Veteran's skin disorder of the left foot, diagnosed as eczema, is caused by his service-connected residuals of a cold weather injury of the left foot.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder of the right foot, diagnosed as eczema, as secondary to residuals of a cold weather injury of the right foot, have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

2.  The criteria for service connection for a skin disorder of the left foot, diagnosed as eczema, as secondary to residuals of a cold weather injury of the left foot, have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran is service-connected for residuals of a cold weather injury of the right foot and for residuals of a cold weather injury of the left foot.  

The Veteran contends that he has skin components of residuals of cold weather injuries of the right foot and the left foot that are related to service, or, more specifically, that are related to his service-connected bilateral cold weather injuries of the feet.  He specifically maintains that since his period of service, he has suffered skin problems on both of his feet.  He states that his feet would become dry and itchy and then hot and sweaty.  The Veteran reports that he has had a rash on his feet which caused extreme itching at times, and that he has had eczema of the feet.  The Veteran essentially asserts that he has had skin problems on his bilateral feet since his cold weather injuries in Korea.  

The Veteran served on active duty in the Army from June 1958 to May 1961.  His DD Form 214 indicates that he had one year, one month, and two days of foreign and/or sea service.  

The Veteran's service treatment records do not specifically show treatment for any skin disorders of the right foot and left foot.  

Post-service VA treatment records, including an examination report, show treatment for variously diagnosed bilateral foot complaints, including a diagnosis of eczema.  

The Board determined that the VA medical opinions of record were insufficient to decide the Veteran's claims on the merits and in October 2017 sought an opinion from a VHA expert as to the etiology of the Veteran's skin component of residuals of cold weather injury of the right foot and skin component of residuals of a cold weather injury of the left foot.  

A December 2017 VHA opinion was provided by a dermatologist.  The VHA expert indicated that the Veteran had documented skin diagnoses, to include mild eczema of the left foot.  The expert stated that a review of June 2017 photographs showed a couple hyperpigmented mildly lichenified appearing patches and thin plaques on the left foot at the ankle and dorsal of the foot.  The expert indicated that the plantar feet and toes looked clear or uninvolved.  The expert reported that there were possible areas of dyspigmentation on the bilateral feet.  

The expert indicated, in part, that eczema was a common diagnosis and that it could have many contributing and exacerbating factors.  The expert stated that if the Veteran had vascular insufficiency and dry skin as a result of his cold weather injuries, such could play a role in eczema or exacerbate eczema.  The expert also reported that, however, vascular insufficiency and dry skin were also common with aging and that it would be difficult to directly link them to cold weather injuries.  The expert reported that she did find documentation from a March 1959 note which comments on vascular insufficiency at that time.  The expert maintained that, ultimately, she thought it was possible that vascular or circulation-related changes that could be due to cold weather injuries could contribute to eczema.  The expert stated that she was not sure if that statement would meet a definition of aggravation.  The expert further indicated that she was unable to provide a baseline of severity on the eczema.  It was noted that the eczema was reported as mild and that skin disease descriptions were not seen earlier in the record.  

The expert commented that she found such cases to be difficult because, as a reviewer, she did not have the full story and was not able to examine the Veteran herself.  The expert also indicated that she may not see all of the documentation.  The expert reported that she was not aware of any biopsy having been performed, or if the Veteran was evaluated by dermatology.  

The Board observes that the VHA expert indicated that the Veteran had a documented diagnosis of eczema of the left foot.  The expert also stated that there were possible areas of dyspigmentation on the bilateral feet.  The Board observes that the expert reported that if the Veteran had vascular insufficiency and dry skin as a result of his cold weather injuries, such could play a role in eczema or exacerbate eczema.  The expert specifically found that it was possible that vascular or circulation-related changes that could be due to cold weather injuries (of the right foot and left foot) could contribute to eczema.  Therefore, the expert essentially indicated that the Veteran's cold weather injuries of the right foot and left foot caused or contributed to his eczema of the right foot and left foot.  The Board notes that although the expert specifically referred to eczema of the left foot, she also referred to dyspigmentation on both feet.  Additionally, the Veteran has credibly reported that he was treated for skin problems of both feet since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Therefore, based on the totality of the evidence, the Board finds that the Veteran's current skin disorder of the right foot, diagnosed as eczema, is due, at least in part, to his service-connected cold weather injury of the right foot, and that his current skin disorder of the left foot, diagnosed as eczema, is due, at least in part, to his service-connected cold weather injury of the left foot.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  In light of the evidence of record, the Board cannot conclude that the preponderance of the evidence is against granting service connection for a skin disorder of the right foot, diagnosed as eczema, and a skin disorder of the left foot, diagnosed as eczema, on a secondary basis.  Thus, secondary service connection is warranted.  See 38 C.F.R. § 3.310.  As the Board has granted secondary service connection it need not address direct service connection, or any other theories for service connection, in this matter.  


ORDER

Service connection for a skin disorder of the right foot, diagnosed as eczema, as secondary to a cold weather injury of the right foot, is granted.  

Service connection for a skin disorder of the left foot, diagnosed as eczema, as secondary to a cold weather injury of the left foot, is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


